Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Continuation
Applicant’s request for continuation of PCT/CN 2019/084692. 
IDS filed on 06/12/2020 has been entered and considered.
1-4, and 6-8 have been amended.
Claims 1-8 currently pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
            ((“collector”)). 

       Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
   If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Rhee et al. (US 2018/0150280, A1), in view of Jong Rhee et al. (US 2018/0247065, A1).

wherein the apparatus comprises a voice collector, an image collector, a microprocessor, and an application processor (para. 0074 further teaches the apparatus 100 further comprises at least the executing of at least one application program or module by at least one application processor of para. 0109, further teaches in at least para. 0087, the voice collector 111, in para. 0092 a microprocessor 150, and in at least para. 0109 a camera app including the image collector),
wherein the voice collector is configured to collect voice data of a first user and transmit the voice data to the microprocessor (a case exists in at least para. 0109-0111 user voice data collected by the microphone is sent to an element 151 of the processor 150 to at least provide for display data and further in at least para. 0109 to an element 151 for performing voice recognition and extracting a wake word command from the voice instruction);
the microprocessor is configured to enable the image collector when determining, based on the voice data of the first user, that the first user is a target user (the voice wake instruction of at least para. 0109 further configured in a case to enable the camera app or the image collector when determining, based on the voice data of 
the image collector is configured to collect user image data (the camera app of further para. 0109 understoodly when invokes is obviously configured to collect user image data);
the microprocessor is further configured to send a wakeup instruction to the application processor (the processor as implied in at least para. 0109 based on at least the instructed voice commands comprising said wakeup instruction, it is obviously adapted to send said wakeup instruction to the application processor when determining obviously based on the user image data collected by the camera app and voice data that said target user of further para. 0164 is in sad voice interaction state);
and the application processor is configured to receive the wakeup instruction and wake up voice interaction software to provide a voice interaction function for the target user (at least para. 0109 further implies said processor further obviously configured to receive the wakeup instruction and wake up voice interaction apps or software to provide a voice interaction function for the target user ).
   However, Rhee is silent regarding specifically said image collector  configured to transmit the user image data to the microprocessor, said microprocessor is further configured to send a wakeup instruction to the application processor when 
    Jong Rhee teaches at least Fig. 20 a voice interacting service configured when receiving in at least para. 0113 voice user instructions including at least trigger words or as specified in at least para. 0113 and 0130 specified words to activate or waking at least a display  and further activating an imaging sensor 2040 for collecting at least user image data, such as said collected image of at least para. 0113 and para. 0121 are transmitted to a microprocessor for processing and recognition, said microprocessor as understood in at least para. 0113 and 0121 obviously configured to send an activation instruction or wakeup instruction, step 2107 of Fig. 21 and that of para. 0130 when determining, based on the user image data of at least para. 0113 and 0121 that the target user is in obviously said voice interaction state. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Rhee in view of Jong Rhee to include wherein said image collector  configured to transmit the user image data to the microprocessor, and said microprocessor is further configured to send a wakeup instruction to the application processor when determining, based on the user image data, that the target user is in a voice interaction state, as discussed above, as one skill in the art would further appreciate that Rhee in view of Jong Rhee ae in the same field of endeavor of receiving voice user commands including 

     Regarding claim 2 (according to claim 1), Rhee is silent regarding wherein the microprocessor is configured to: determine, based on the user image data and by 
      Jong Rhee teaches in at least para. 0117-0122 the apparatus comprising a plurality of sensors such as when the received voice instruction, to activate the image capturing sensors to capture at least face image data, iris image data, and determine understoodly, based on the user image data and by using obviously further data from sensors 2040a-2040g living detection information that said  target user is obviously present in the voice interaction state. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Rhee in view of Jong Rhee to include wherein said determine, based on the user image data and by using a living detection method, that the target user is in the voice interaction state, as discussed above, as one skill in the art would further appreciate that Rhee in view of Jong Rhee ae in the same field of endeavor of receiving voice user commands including specified trigger words or wakeup words command which if received may subsequently or simultaneous trigger a camera app or device to collect user image data which as shown in Jong Rhee are transmitted to at least a known processor to recognize the user based on at least voice recognition and collected image data information, Jong Rhee in the sense complement Rhee such as the user identification include an addition user identification method including at said user image identification and recognition to 

    Regarding claim 5, Rhee teaches in at least Figs. 1-4 and para. 0074 a voice interaction processing method, wherein the method is applied to an apparatus comprising a voice collector, an image collector, a microprocessor, and an application processor (para. 0074 further teaches the apparatus 100 further comprises at least the executing of at least one application program or module by at least one application processor of para. 0109, further teaches in at least para. 0087, the voice collector 111, in para. 0092 a microprocessor 150, and in at least para. 0109 a camera app including the image collector),
and the method comprises: 

enabling, by the microprocessor, the image collector when determining, based on the voice data of the first user, that the first user is a target user (the voice wake instruction of at least para. 0109 further configured in a case to enable the camera app or the image collector when determining, based on the voice data of the first user, that the first user of at least para. 0164 as identified by a downstream component or the like is a target user);
collecting, by the image collector, user image data (the camera app of further para. 0109 understoodly when invokes is obviously configured to collect user image data);
sending, by the microprocessor, a wakeup instruction to the application processor (the processor as implied in at least para. 0109 based on at least the instructed voice commands comprising said wakeup instruction, it is obviously adapted to send said wakeup instruction to the application processor when determining 
 and receiving, by the application processor, the wakeup instruction, and waking up voice interaction software to provide a voice interaction function for the target user (at least para. 0109 further implies said processor further obviously configured to receive the wakeup instruction and wake up voice interaction apps or software to provide a voice interaction function for the target user ).
   However, Rhee is silent regarding specifically said transmitting the user image data to the microprocessor; sending, by the microprocessor, said wakeup instruction to the application processor when determining, based on the user image data, that the target user is in a voice interaction state.  
    Jong Rhee teaches at least Fig. 20 a voice interacting service configured when receiving in at least para. 0113 voice user instructions including at least trigger words or as specified in at least para. 0113 and 0130 specified words to activate or waking at least a display  and further activating an imaging sensor 2040 for collecting at least user image data, such as said collected image of at least para. 0113 and para. 0121 are transmitted to a microprocessor for processing and recognition, said microprocessor as understood in at least para. 0113 and 0121 obviously configured to send an activation instruction or wakeup instruction, step 2107 of Fig. 21 and that of para. 0130 when determining, based on the user image 

     Regarding claim 6 (according to claim 5), Rhee is silent regarding wherein  the determining, by the microprocessor based on the user image data, that the target user is in a voice interaction state comprises: determining, based on the user image data and by using a living detection method, that the target user is in the voice interaction state.  
     Jong Rhee teaches in at least para. 0117-0122 the apparatus comprising a plurality of sensors such as when the received voice instruction, to activate the image capturing sensors to capture at least face image data, iris image data, and determine understoodly, based on the user image data and by using obviously further data from sensors 2040a-2040g living detection information that said  target user is obviously present in the voice interaction state. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Rhee in view of Jong Rhee to include wherein said determining, based on the user image data, that the target user is in a voice interaction state comprises 

Claims 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Rhee in view of Jong Rhee, and further in view of Kwak et al. (US 2016/0116960, A1).

     Regarding claim 4 (according to claim 1), Rhee is silent regarding wherein the apparatus further comprises: a distance sensor, configured to detect a distance between the first user and the apparatus and transmit the distance to the microprocessor.
    Jong Rhee teaches in at least Fig. 20 a proximity sensor 2040G
configured to detect at least a distance between the first user and the apparatus and capably obviously of transmitting said distance to the microprocessor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Rhee in view of Jong Rhee to include wherein said distance sensor, configured to detect a distance between the first user and the apparatus and transmit the distance to the microprocessor, as discussed above, as one skill in the art would further appreciate that Rhee in view of Jong Rhee, are in the same field of endeavor of receiving voice user commands including specified trigger words or wakeup words command which if received may subsequently or simultaneous trigger an application function such as the user detection based on at 
    However, Rhee in view of Jong Rhee are silent regarding wherein the microprocessor is further configured to: in response to determining that the distance is less than or equal to a preset distance, send a third enabling instruction to the voice collector to enable the voice collector.  
   Kwak teaches in at least para. 0030 a distance sensor configured to detect a distance between the first user and the apparatus and transmit the distance to the microprocessor and as further taught in at least para. 0030 the processing means further configured to in response to determining that a distance is obviously less than or equal to a preset distance where audio can be collected, send an enabling instruction to an image collector and a voice collector to enable image and voice 

    Jong Rhee teaches in at least Fig. 20 a proximity sensor 2040G configured to detect at least a distance between the first user and the apparatus and capably obviously of transmitting said distance to the microprocessor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Rhee in view of Jong Rhee to include wherein said apparatus further comprises a distance sensor, and the method further comprises: detecting, by the distance sensor, a distance between the first user and the apparatus, as discussed above, as one skill in the art would further appreciate that Rhee in view of Jong Rhee, are in the same field of endeavor of receiving voice user commands including specified trigger words or wakeup words command which if received may subsequently or simultaneous trigger an application function such as the user detection based on at least proximity detections which when a distance range satisfies a threshold to obviously execute at least a microphone voice collection function, or the like for at least recognizing the user, according to further known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a 
    However, Rhee in view of Jong Rhee are silent regarding wherein  and transmitting the distance to the microprocessor; and in response to determining that the distance is less than or equal to a preset distance, sending, by the microprocessor, a third enabling instruction to the voice collector to enable the voice collector.
      Kwak teaches in at least para. 0030 a distance sensor configured to detect a distance between the first user and the apparatus and transmit the distance to the microprocessor and as further taught in at least para. 0030 the processing means further configured to in response to determining that a distance is obviously less than or equal to a preset distance where audio can be collected, send an enabling instruction to an image collector and a voice collector to enable image and voice collection. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Rhee in view of Jong Rhee, and further in view of Kwak to include wherein said transmitting the distance to the microprocessor; and in response to determining that the distance is less than or 



Claims Standings
Claims 3, and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior arts do not appear to teach claim 3. (Currently Amended) The apparatus according to claim 1, wherein the apparatus further comprises: a posture sensor, configured to detect a posture parameter of the apparatus and transmit the posture parameter to the microprocessor; wherein the image collector comprises a front-facing image collector and a rear-facing image collector; and  the microprocessor is further configured to: [[when]] in response to determining, based on the posture parameter, that the apparatus is in a front placement posture, send a first enabling instruction to the front-facing image collector to enable the front-facing image collector; or the microprocessor is further configured to: [[when]] in response to determining, based on the posture parameter, that the apparatus is in a back placement posture, send a second enabling instruction to the rear-facing image collector to enable the rear-facing image collector.  
7. (Currently Amended) The method according to claim 5, wherein the apparatus further comprises a posture sensor, the image collector comprises a front-facing image collector and a rear-facing image collector, and the method further comprises: detecting, by the posture sensor, a posture parameter of the apparatus, performing one of the following operations: [[when]] in response to determining, based on the posture parameter, that the apparatus is in a front placement posture, sending, by the microprocessor, a first enabling instruction to the front-facing image collector to enable the front-facing image collector; or [[when]] in response to determining, based on the posture parameter, that the apparatus is in a back placement posture, sending, by the microprocessor, a second enabling instruction to the rear-facing image collector to enable the rear-facing image collector.  

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        9/30/2021